Citation Nr: 0708788	
Decision Date: 03/26/07    Archive Date: 04/09/07

DOCKET NO.  04-28 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for ulcerative 
colitis, currently rated as 30 percent disabling.

2.  Entitlement to an increased rating for bilateral 
sacroiliitis with arthritis, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active military service from June 1973 to 
June 1976, and from April 1978 to January 1981.  

This case comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision issued by the Department 
of Veterans Affairs (VA) "Tiger Team" located in Cleveland, 
Ohio.  The claims are presently under the jurisdiction of the 
Regional Office (RO) in Cleveland, Ohio.  

A hearing was conducted by the undersigned Veterans Law Judge 
at the RO in September 2006.  A transcript of the hearing 
(transcript) has been associated with the record.  

Review of the transcript shows that an issue previously 
perfected for appeal, namely, entitlement to service 
connection for herniated nucleus pulposus at L5-S1, was 
withdrawn.  See page two of transcript.  Accordingly, this 
issue is no longer in appellate status.

Also at his September 2006 hearing the veteran raised a claim 
of entitlement to service connection for an eye disorder 
secondary to his service-connected ulcerative colitis.  See 
page three of the transcript.  Hence, this matter is referred 
to the RO for appropriate action.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
the veteran of any further action required on his part.


REMAND

At his September 2006 hearing before the undersigned, the 
veteran indicated that he was currently being treated at VA 
medical facilities located in Dublin (Carl Vinson) and 
Augusta.  See pages three and four of transcript.  Review of 
the claims file shows that the most recent records on file 
from the Dublin VA facility are dated in February 2003.  No 
records from the Augusta facility have been associated with 
the record.  He testified that he experienced radiating pain 
into his legs (see page nine of transcript), and that he was 
mostly seen at the Augusta facility for his back problems 
(see page 15 of transcript).  VA records are considered part 
of the record on appeal since they are within VA's 
constructive possession, and such records may have bearing on 
the veteran's claims.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).  Hence, the referenced medical records 
(contemporaneous records from the Dublin VA facility and all 
records from the Augusta VA facility) need be obtained.

The veteran essentially contends that the evaluations 
currently assigned to his service-connected ulcerative 
colitis and bilateral sacroiliitis lumbosacral strain 
disability do not accurately reflect their current severity, 
and that in fact both disorders had worsened since he was 
last afforded VA examinations [March 2003 (spine) and July 
2004 (colitis)].  The VCAA requires that VA provide a medical 
examination or, obtain a medical opinion, when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  When a veteran-
claimant alleges that his service-connected disability has 
worsened since the last examination, a new examination may be 
required to evaluate the current degree of impairment, 
particularly if there is no additional medical evidence which 
addresses the level of disability since the previous 
examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) 
(holding that the veteran was entitled to a new examination 
after a two year period between the last VA examination and 
the veteran's contention that the pertinent disability had 
increased in severity).  Hence, the veteran should be 
scheduled for new examinations (orthopedic and 
gastrointestinal).


The Board also points out that the Veterans Claims Assistance 
Act of 2000 (VCAA) requires that VA provide a medical 
examination or, obtain a medical opinion, when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  Governing 
regulations provide that VA's duty to assist includes 
conducting a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior 
examinations and treatment.  38 C.F.R. § 3.326 (2006); Green 
v. Derwinski, 1 Vet. App. 121 (1991).  In this case, the 
Board observes that in the course of the most recent 
pertinent VA examinations afforded the veteran (March 2003 
orthopedic and July 2004 gastrointestinal) neither examiner 
had access to the veteran's file.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should take the necessary 
steps to obtain any records from the VA 
Dublin (Carl Vinson) medical facility 
dated since February 2003.  Complete 
medical treatment records from the VA 
medical facility in Augusta should also 
be obtained.  If, after making reasonable 
efforts, the RO cannot locate such 
records, the RO must specifically 
document what attempts were made to 
locate the records, and explain in 
writing why further attempts to locate or 
obtain any government records would be 
futile.  The RO must then:  (a) notify 
the claimant of the specific records that 
it is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The claimant must then be given 
an opportunity to respond.


2.  After all pertinent evidence has been 
gathered and associated with the claim 
files, the RO should schedule the veteran 
for VA orthopedic and neurological 
examinations to determine the current 
severity of his service-connected 
bilateral sacroiliitis with arthritis.  
The claims file must be made available to 
the respective VA examiner, and the 
examiner should review the file prior to 
the examination.  In accordance with the 
latest pertinent AMIE worksheets, each 
examiner is to provide a detailed review 
of the veteran's pertinent medical 
history, current complaints, and the 
nature and extent of any lower back 
disability.  All appropriate tests and 
studies, including neurological studies 
and range of motion studies reported in 
degrees, must be accomplished.  All 
findings should be made available to the 
physicians prior to the completion of 
their reports, and all clinical findings 
should be reported in detail.

a.  The orthopedic examiner should render 
specific findings as to whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination associated with the 
service-connected low back disability. 
 If pain on motion is observed, the 
examiner should indicate the point at 
which pain begins.

b.  In addition, after considering the 
veteran's documented medical history and 
assertions, each examining physician 
should indicate whether, and to what 
extent, the veteran experiences likely 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use; to 
the extent possible, the examiner should 
express any such additional functional 
loss in terms of additional degrees of 
limited motion.

c.  Concerning the veteran's low back 
disability, each examining physician must 
answer the following questions:

?        Is there unfavorable or 
favorable thoracolumbar ankylosis ? 
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for ulcerative 
colitis, currently rated as 30 percent disabling.

2.  Entitlement to an increased rating for bilateral 
sacroiliitis with arthritis, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active military service from June 1973 to 
June 1976, and from April 1978 to January 1981.  

This case comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision issued by the Department 
of Veterans Affairs (VA) "Tiger Team" located in Cleveland, 
Ohio.  The claims are presently under the jurisdiction of the 
Regional Office (RO) in Cleveland, Ohio.  

A hearing was conducted by the undersigned Veterans Law Judge 
at the RO in September 2006.  A transcript of the hearing 
(transcript) has been associated with the record.  

Review of the transcript shows that an issue previously 
perfected for appeal, namely, entitlement to service 
connection for herniated nucleus pulposus at L5-S1, was 
withdrawn.  See page two of transcript.  Accordingly, this 
issue is no longer in appellate status.

Also at his September 2006 hearing the veteran raised a claim 
of entitlement to service connection for an eye disorder 
secondary to his service-connected ulcerative colitis.  See 
page three of the transcript.  Hence, this matter is referred 
to the RO for appropriate action.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
the veteran of any further action required on his part.


REMAND

At his September 2006 hearing before the undersigned, the 
veteran indicated that he was currently being treated at VA 
medical facilities located in Dublin (Carl Vinson) and 
Augusta.  See pages three and four of transcript.  Review of 
the claims file shows that the most recent records on file 
from the Dublin VA facility are dated in February 2003.  No 
records from the Augusta facility have been associated with 
the record.  He testified that he experienced radiating pain 
into his legs (see page nine of transcript), and that he was 
mostly seen at the Augusta facility for his back problems 
(see page 15 of transcript).  VA records are considered part 
of the record on appeal since they are within VA's 
constructive possession, and such records may have bearing on 
the veteran's claims.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).  Hence, the referenced medical records 
(contemporaneous records from the Dublin VA facility and all 
records from the Augusta VA facility) need be obtained.

The veteran essentially contends that the evaluations 
currently assigned to his service-connected ulcerative 
colitis and bilateral sacroiliitis lumbosacral strain 
disability do not accurately reflect their current severity, 
and that in fact both disorders had worsened since he was 
last afforded VA examinations [March 2003 (spine) and July 
2004 (colitis)].  The VCAA requires that VA provide a medical 
examination or, obtain a medical opinion, when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  When a veteran-
claimant alleges that his service-connected disability has 
worsened since the last examination, a new examination may be 
required to evaluate the current degree of impairment, 
particularly if there is no additional medical evidence which 
addresses the level of disability since the previous 
examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) 
(holding that the veteran was entitled to a new examination 
after a two year period between the last VA examination and 
the veteran's contention that the pertinent disability had 
increased in severity).  Hence, the veteran should be 
scheduled for new examinations (orthopedic and 
gastrointestinal).


The Board also points out that the Veterans Claims Assistance 
Act of 2000 (VCAA) requires that VA provide a medical 
examination or, obtain a medical opinion, when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  Governing 
regulations provide that VA's duty to assist includes 
conducting a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior 
examinations and treatment.  38 C.F.R. § 3.326 (2006); Green 
v. Derwinski, 1 Vet. App. 121 (1991).  In this case, the 
Board observes that in the course of the most recent 
pertinent VA examinations afforded the veteran (March 2003 
orthopedic and July 2004 gastrointestinal) neither examiner 
had access to the veteran's file.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should take the necessary 
steps to obtain any records from the VA 
Dublin (Carl Vinson) medical facility 
dated since February 2003.  Complete 
medical treatment records from the VA 
medical facility in Augusta should also 
be obtained.  If, after making reasonable 
efforts, the RO cannot locate such 
records, the RO must specifically 
document what attempts were made to 
locate the records, and explain in 
writing why further attempts to locate or 
obtain any government records would be 
futile.  The RO must then:  (a) notify 
the claimant of the specific records that 
it is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The claimant must then be given 
an opportunity to respond.


2.  After all pertinent evidence has been 
gathered and associated with the claim 
files, the RO should schedule the veteran 
for VA orthopedic and neurological 
examinations to determine the current 
severity of his service-connected 
bilateral sacroiliitis with arthritis.  
The claims file must be made available to 
the respective VA examiner, and the 
examiner should review the file prior to 
the examination.  In accordance with the 
latest pertinent AMIE worksheets, each 
examiner is to provide a detailed review 
of the veteran's pertinent medical 
history, current complaints, and the 
nature and extent of any lower back 
disability.  All appropriate tests and 
studies, including neurological studies 
and range of motion studies reported in 
degrees, must be accomplished.  All 
findings should be made available to the 
physicians prior to the completion of 
their reports, and all clinical findings 
should be reported in detail.

a.  The orthopedic examiner should render 
specific findings as to whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination associated with the 
service-connected low back disability. 
 If pain on motion is observed, the 
examiner should indicate the point at 
which pain begins.

b.  In addition, after considering the 
veteran's documented medical history and 
assertions, each examining physician 
should indicate whether, and to what 
extent, the veteran experiences likely 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use; to 
the extent possible, the examiner should 
express any such additional functional 
loss in terms of additional degrees of 
limited motion.

c.  Concerning the veteran's low back 
disability, each examining physician must 
answer the following questions:

?        Is there unfavorable or 
favorable thoracolumbar ankylosis ? 
 If so, which and to what degree?

?        What is the exact measurement 
for forward flexion of the veteran's 
thoracolumbar spine?  Do the 
veteran's age, body habitus, 
neurologic disease, or other factors 
unrelated to disease or injury of 
the spine, in any way render the 
above provided range of motion value 
normal, even though it does not 
conform to the normal range of 
motion values set forth in Note (2) 
of 38 C.F.R. § 4.71a, effective from 
September 26, 2003?  If so, a full 
supporting rationale for such a 
conclusion must be furnished.

?        What is the combined range of 
motion of the thoracolumbar spine 
(forward flexion, extension, lateral 
flexion, and lateral rotation), with 
normal being 240 degrees?

?        Is there listing of the whole 
spine to the opposite side, a loss 
of lateral motion with 
osteoarthritic changes, abnormal 
thoracic mobility on forced motion, 
or thoracic muscle spasm on extreme 
forward bending?

?        Does the veteran's lumbar 
spine exhibit weakened movement, 
excess fatigability, or 
incoordination?  If feasible, these 
determinations should be expressed 
in terms of additional lost range of 
motion or favorable or unfavorable 
ankylosis due to any excess 
fatigability, weakened movement or 
incoordination.  If the examiner is 
unable to make such a determination, 
it should be so indicated on the 
record.

?        During the prior twelve 
months has the veteran experienced 
incapacitating episodes (i.e., a 
period of acute signs and symptoms 
which require bed rest prescribed by 
a physician and treatment by a 
physician) involving his low back 
disorder having a total duration of 
at least two weeks?

?        Does the veteran suffer from 
sciatic nerve neuritis or neuralgia 
due to his service-connected back 
disorder?  If so, to what degree?

3.  The RO should also schedule the 
veteran for a VA gastrointestinal 
examination to determine the current 
severity of his service-connected 
ulcerative colitis.  The claims file must 
be made available to the VA examiner, and 
the examiner should review the file prior 
to the examination.  In accordance with 
the latest pertinent AMIE worksheets, the 
examiner is to provide a detailed review 
of the veteran's pertinent medical 
history, current complaints, and the 
nature and extent of any gastrointestinal 
disability associated with the veteran's 
ulcerative colitis.  The examiner should 
indicate whether the veteran's disability 
can be considered severe with numerous 
attacks a year and malnutrition and 
health only fair during remissions.  A 
clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.

4.  The RO should ensure that the 
requested actions have been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any ordered action 
is determined to have not been undertaken 
or to have been taken in a deficient 
manner, take appropriate corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The veteran is hereby notified that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claims.  The 
consequences for failing to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event 
that the veteran does not report for the 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

6.  Thereafter, and following any other 
indicated development, the RO should 
readjudicate the appealed issues.  If the 
appeal is denied in any respect, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC) in accordance with 38 
U.S.C.A. § 7105 (West 2002) which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified. 
 The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO. 
 Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


